DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification dated 5-26-2022 is approved and will be entered as it is considered to be admitted prior art and does not comprise new matter deemed inventive as clearly stated by applicant in the response to arguments dated 5-26-2022 page 15 lines 17-25: “Applicant wishes the US Patent Office and the Examiner to take judicial notice that the macerator assembly disclosed and claimed in the instant application, as originally filed, is a typical forage macerator crop residue chopper, and works in exactly the same fashion to conventionally condition the crop being harvested. The conditioning effect is adjustable from mild to severe, and a conventional macerator assembly may also employ the integrated paddlewheel to variably macerate the crop, in the instant case, the leaf fraction generated by the stripper rotor and stripper fingers. This macerator configuration and operation technology which make variable maceration of crop portions possible is well understood by those of ordinary skill in the art of harvesting crops.” Page 16 lines 13-26: “Applicant has endeavored to amend the specification to further explain these conventional concepts of the inherent workings of farm machinery, which all are well known in the harvesting community by those with ordinary skill in the art of farming. No new matter was added.”
Applicants clarification of the stripper rotor inherently causing maceration is understood, therefore it is understood that all known stripper rotors would therefore inherently cause some maceration.        
Applicants clarification and additional details defining macerator assembly 58 is understood, therefore it is understood that macerator assembly 58 is a conventional assembly comprising variable speed, adjustable ledger plates, and replaceable paddles which is typical for all forage macerators in the art.  These limitations are therefore deemed as prior art that is old and well known.    
Applicants clarification of stem windrowing being a natural consequence of stem cutting is understood, therefore it is understood that cutting of the stems would naturally result in windrowing.        

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18, lines 3-4 present “an adapter unit”, then in lines 9-10 the claim that header unit includes “an adapter feeder macerator assembly”.  This is unclear because in view of the specification and drawings the adapter unit appears to be element 58 which is also comprises a paddlewheel 64 to make it “an adapter feeder macerator assembly”.  If this assembly were apart of the header it would then be unclear what constitutes to adapter unit.  
Claim 5 presents: “an adapter feeder macerator”, however claim 1 already presents: “an adapter feeder macerator ”.  
Multiple dependent claims refer to “an adapter feeder macerator”.  These claims must be revisited and revised.  
Claim 7 is unclear as it does not depend from another claim.  
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2013/0219847) in view of Voss (USPN 5557912).
Regarding claims 1 and 18, Miller discloses a multipurpose crop harvesting apparatus (Figure 1), comprising: a harvesting apparatus header unit (10) attachable to an adapter unit (175, figure 4), comprising an adapter feeder macerator assembly (179) which is configured to attach to a forage harvester vehicle (20); a rotor (70) rotatably housed within said header unit having a plurality of radially arranged cutters (90) affixed thereto; said harvesting apparatus header unit having an crop deflector (Figure 8 shows the front of housing 50 as a deflector portion with a radius); and said harvesting apparatus header unit housing an auger (80) and having a top hood (60); wherein said harvesting header unit is attached to a forage harvester vehicle (20) cutting and transporting the crop through said harvesting apparatus header via said auger (80), thereby removing the crop from the field by elevating the crop onto a transport vehicle (40) during one harvesting pass though the leaf crop field (¶0025 discloses a single pass operation).
Miller discloses collecting crop material via a cutting rotor with a stationary hood that would collect all of the crop in the field and is therefore lacking use of a stripping rotor with an adjustable hood to only collect a desired portion of the crop material. 
Voss discloses the use of a stripping rotor (64) that is capable of stripping leaves from stem (Column 2 lines 16-17) with radially arranged stripper fingers (66) and an adjustable deflector (144).  As the stripper removes leaves from the stems they are considered to be a leaf fraction.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Miller by using the stripping head and adjustable deflector as taught by Voss for the purpose of harvesting only a desired leaf crop during operation. 

Regarding claim 2, Miller further discloses wherein said adapter feeder macerator assembly having a rotating paddlewheel (179) therein inherently macerates said leaf fraction when rotating (Understood to be inherent as stated by applicants admitted prior art).

Regarding claim 3, Voss discloses wherein said plurality of stripper fingers arranged radially and located on said stripper rotor are supported by a support member (Figure 5 shows support members 68 and 70) and include a contoured stripper finger end (Figure 2 shows a contoured end 76/80.  It is noted that “contour” is defined in view of Merriam Webster as “an outline of a curving or irregular figure”).

Regarding claim 4, Voss discloses wherein said plurality of stripper fingers include Shelbourne-type stripper fingers, hay tine-type stripper fingers, and sweeper brush-type stripper fingers, depending upon the type of leaf crop, hay crop or grass crop to be harvested (The stripper finger of Voss are considered to be Shelbourne-type stripper fingers as they comprise the same general shape.  It is further noted that “Shelbourne-type” is not considered a specific term of the art to carry with it any additional specific structure).

Regarding claims 5-7, Miller further discloses wherein the adapter feeder macerator assembly (175) is inherently capable of leaf maceration operations (via paddle wheel 179), wherein said feeder macerator adapter macerates the leaf fraction generating a macerated leaf fraction prior to elevating the leaf fraction onto a transport vehicle (Rotating blades 179 are considered to inherently macerate the leaf fraction per applicant’s admitted prior art via a variable RPM.  Via this same disclosed rational, the paddle wheel RPM may be lowered so as also to not macerate the leaf crop fraction).
Claim language referring to the variable maceration or non-maceration are considered to comprise functional limitations.  Functional limitations do not impart any positively claimed structural limitations and therefore are not given any patentable weight in an apparatus claim.  The claimed invention must comprise a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The combinations paddle unit is considered to be a variable RPM which as disclosed by applicant is notoriously old and well known in the art and therefore meets the structural limitations of the claim. The device is therefore capable of functioning as claimed to adjust the RPM speed of the paddle wheel and also its blade material to either fully macerate or not to macerate the fractioned leaf crop of the combination.  

Regarding claims 8 and 9, Miller further discloses wherein said macerated leaf fraction is sized (Via the variable speed paddlewheel 179 as disclosed by applicant as admitted prior art) generating a macerated and sized leaf fraction prior to elevating said macerated and sized leaf fraction onto a transport vehicle (40) in one harvesting pass through a leaf crop field and thereby directly and expeditiously removed from the leaf crop field in one harvesting pass (¶0025 discloses a single pass operation).

Regarding claim 16, Voss discloses wherein the wherein the rotation speed of the stripper rotor can vary in revolutions per minute during harvesting operations, depending on the type of crop to be harvested (Column 6 lines 62-63).

Regarding claim 17, Voss discloses wherein the height adjustable crop deflector (144) acts to position the leaf crop for optimal stripping of the leaf crop leaves from the leaf crop stems, depending on the leaf crop to be harvested and removed from the leaf crop field (Column 8 lines 27-39).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2013/0219847) in view of Voss (USPN 5557912) as applied to claim 1 in further view of Shelbourne (USPN 5419107).
Regarding claim 10, the combination discloses a deflector that move up and down, however is lacking further use of guide rollers to aid in movement.  
Shelbourne discloses a crop stripping apparatus with an adjustable front deflector (22) and teaches the further use of guide rollers within a slot (See annotated figure 1). 

    PNG
    media_image1.png
    716
    1310
    media_image1.png
    Greyscale

Annotated figure 1
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination by further using a guide roller within a slot with the adjustable deflector as taught by Shelbourne for the purpose of providing smooth and precise movement of the deflector during adjustment. 

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2013/0219847) in view of Voss (USPN 5557912) as applied to claim 1 in further view of Vidal (FR 2794608).
Regarding claim 11,  The combination is lacking further cutting of the stems and windrowing.  
Vidal discloses a header that collects desired crop material while leaving a stem portion behind and teaches the further cutting and windrowing of the stem portion in a single pass (Figure 1 shows secondary assembly D that cuts and windrows the remaining stem).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination by providing a secondary assembly for cutting and windrowing left over stem behind the primary header as taught by Vidal for the purpose of reducing the number of operations following a harvest. 

Regarding claim 12, the combination discloses wherein said resulting in-field stem fraction windrows composed of aggregates of the conditioned cut leaf crop stems are later bailed and said bales are transported and thereby removed from the leaf crop field (Voss page 3 lines17-19 discloses the known action of baling the windrowed stems).

Regarding claim 13, the combination discloses wherein said harvesting apparatus header unit attachable to an adapter feeder macerator and conventional harvester combine vehicle, is configured to be capable of performing the following operations in one pass through a leaf crop field: leaf crop stripping of the leaf crop leaves from the leaf crop stems, thereby generating a leaf crop leaf fraction; leaf crop leaf fraction maceration; leaf crop leaf fraction sizing: elevation of said leaf crop leaf fraction onto a transport vehicle; leaf crop stem conditioning; wherein said harvesting apparatus header unit enables the direct and expeditious removal of the leaf crop leaf fraction from the crop field upon harvest of the leaf crop simultaneously with all of the harvesting operations performed (The fingers of the stripper is considered to meet the functional limitation of conditioning as it meets the structural limitations of the claim and that there is no apparent difference between the combination and applicant’s invention).
The combination is lacking further cutting of the stems and windrowing.  
Vidal discloses a header that collects desired crop material while leaving a stem portion behind and teaches the further cutting and windrowing of the stem portion in a single pass (Figure 1 shows secondary assembly D that cuts and windrows the remaining stem).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination by providing a secondary assembly for cutting and windrowing left over stem behind the primary header as taught by Vidal for the purpose of reducing the number of operations following a harvest. 

Regarding claims 14 and 15, the claim limitations regarding alfalfa or grass heads are functional limitations drawn to the intended use.  Functional limitations do not impart any positively claimed structural limitations and therefore are not given any patentable weight in an apparatus claim.  The claimed invention must comprise a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The device of the combination does strip leaves and or heads from stems and is capable of functioning as claimed to be used on alfalfa or grass crop. 
The combination is lacking further cutting of the stems and windrowing.  
Vidal discloses a header that collects desired crop material while leaving a stem portion behind and teaches the further cutting and windrowing of the stem portion in a single pass (Figure 1 shows secondary assembly D that cuts and windrows the remaining stem).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination by providing a secondary assembly for cutting and windrowing left over stem behind the primary header as taught by Vidal for the purpose of reducing the number of operations following a harvest. 

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2013/0219847) in view of Voss (USPN 5557912) as applied to claim 18 in further view of Non-Patent Literature (Customized and Value-added High Quality Alfalfa Product: A New Concept, CIGR Ejournal. Manuscript FP 07 003. Vol IX. June 2007).
Regarding claim 19, the combination discloses method for harvesting a leaf crop and processing a harvested leaf crop using the multipurpose leaf crop harvesting apparatus according to claim 18, comprising the steps of: harvesting a leaf crop by stripping the leaf crop leaves off of the leaf crop stems thereby generating a leaf crop leaf fraction and a leaf crop stem fraction and macerating and sizing said leaf crop leaf fraction before elevating said leaf fraction (Miller via chute 30) onto a transport vehicle, wherein said multipurpose leaf crop harvesting apparatus enables the removal of the leaf crop leaf fraction from the crop field upon harvest of the leaf crop during the first harvesting pass through the leaf crop field; and transporting the leaf fraction elevated onto a transport vehicle (40). 
Miller ¶0006 discloses transportation to a desired location.  
The combination is directed to the harvesting and collection of the leaf crop and is lacking known post processing of the material.
Agricultural Engineering International discloses the known benefits of fractionation of leaves and stems for later combination in different proportions (abstract) and teaches transporting a crop directly to a processing plant and densifying the crop upon arrival at said processing plant, thereby generating a densified crop for further processing (Figure 1 shows a block diagram depicting two different methods. The known method of densification is shown on the left where the crop is dried in the field. The taught method of densification is shown on the right where the crop is harvested and then directly transported to a processing plant for densification).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to directly transport the collected crop to a processing facility for densification taught by Agricultural Engineering International for the purpose of avoiding climate and seasonal constraints while producing a quality crop product with a uniform moisture content.
The combination discloses creating a leaf fraction during a single pass in said leaf crop field and expeditiously transporting and densifying said leaf crop leaf fraction.

Regarding claim 21, the combination discloses wherein said maceration step is performed at a processing plant after said transport to a processing plant (Agricultural Engineering International discloses the processing of crop into densified form.  This processing is considered to comprise some form of maceration as the crop is chopped and processed).
As per applicants admitted prior art, it is old and well known to variably macerate the leaf crop either fully in the filed or little to no maceration in the field.  Therefore, the combination is considered to be capable of little maceration to leave the maceration as taught by Agricultural Engineering International to be performed at a later time.  

Regarding claim 21, the combination discloses wherein said step of densifying the leaf fraction upon arrival at said processing plant includes drying a macerated leaf crop leaf fraction or a whole leaf non-macerated leaf crop leaf fraction (Agricultural Engineering International figure 1 discloses drying at the processing plant).

Allowable Subject Matter
Claims 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 must be rewritten to include all the limitations of claim 18 and also be corrected to resolve all antecedent basis issues.   
It is noted that claim 19 is a method drawn to harvesting a leaf crop that is not patentably distinct from patent no. 11026369 and would require a terminal disclaimer prior to allowance.  

Response to Arguments
Applicant's arguments filed 5-26-2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments pertaining to 112(a) rejections, amendment to the speciation, and detailed response under Variable Leaf Maceration Explained.  See examiners response under Specification section 1 above.  Applicant has clearly proved that variable maceration is old and well known in the art.  By this admission, the structural ability of variable maceration via an adapter assemblies RPM and paddle type is considered admitted prior art and has been incorporated into the combination above. Therefore, any arguments and amendments to the claims are deemed moot as it is now deemed notoriously old and well known to provide a forage harvester with the ability of variable maceration.   
Applicants arguments under Haying Versus Ensiling Explained with regard to the method claims 19-21 is found persuasive.  
With regard to the apparatus claims and the method of making the apparatus, examiner respectively disagrees with applicant arguments.  The structure created by the obvious combination would function well to strip, macerate, and load leaf fractions.  Further, the functional arguments are not found persuasive because functional limitations are not considered pertinent to an apparatus claim.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As clearly maintained in the rejection above, Miller is relied upon for the teaching of a forage harvester structure the harvests a crop in a single pass, maceration of the crop, and loading of the crop into a transport vehicle.  Miller comprises a harvesting rotor head however the function of the harvesting head is not relied upon.  Instead the teaching of an old and well known forage harvesting head of Voss is relied upon to teach the known harvesting head comprising strippers.  Individual details of both pieces of prior art outside of the combinations teaching are not relied upon in the combination.  
With regard to whether the strippers within the header of Voss could or could not harvest wet material is inconsequential.   Although examiner maintains that the combination would act well with stripping leaves and macerating them, as admitted by applicant the device may indeed be poorly suited to perform the work, however this does not disqualify the obvious combination presented above from poorly performing the work.  The combination is deemed appropriate to harvest a crop with the header of Voss and to immediately process and store the crop in a transport vehicle regardless of what type of crop it is as functional limitations do not carry patentable weight in an apparatus claim as long as the apparatus is capable of performing the work.  Applicant’s claims must comprise inventive structure different and specifically configured to handle wet leaves to distinguish it from the obvious combination presented above, otherwise it appears that applicant merely created an obvious invention that any one of ordinary skill in the art could create in view of the prior art to achieve an apparatus capable of harvesting wet leaves, macerating them, and loading in a single pass.   The combination is therefore deemed appropriate and maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671